UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6117



STEVEN WAYNE GOODMAN,

                                            Plaintiff - Appellant,

          versus


HARRY L. CARRICO, Chief Justice, Supreme Court
of Virginia, individually and in his official
capacity; P. CLARKE KATTENBURG, P.C., individ-
ually and in his official capacity; WILLIAM D.
PICKETT, individually and in his official ca-
pacity; THOMAS A. EDMONDS, Virginia State Bar,
individually and in his official capacity;
NOEL D. SENGEL, individually and in her offi-
cial capacity; ROBERT BROOKS ALTIZER, individ-
ually and in his official capacity; JAMES A.
BUTTS, III, individually and in his official
capacity; JOHN A.C. KEITH, individually and in
his official capacity; EDWARD B. LOWRY, indi-
vidually and in his official capacity; WILLIAM
G. MURRAY, individually and in his official
capacity; W. SCOTT STREET, III, individually
and in his official capacity; SHARON MAITLAND
MOON, individually and in her official capac-
ity; GEORGE ALLEN, Governor, individually and
in his official capacity; JAMES F. ALMAND,
individually and in his official capacity;
EDWARD M. HOLLAND, individually and in his
official capacity; JAMES GILMORE, Attorney
General, individually and in his official
capacity,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-97-391-3)


Submitted:   November 5, 1998         Decided:    November 19, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Wayne Goodman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Steven Wayne Goodman, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1998) complaint under 28 U.S.C.A. § 1915A (West Supp. 1998). We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find that this appeal is

frivolous. Accordingly, we dismiss the appeal on the reasoning of

the district court. Goodman v. Carrico, No. CA-97-391-3 (E.D. Va.

Dec. 30, 1997). Although not explicitly addressed by the district

court, Goodman’s First Amendment claim was also properly dismissed

as frivolous. We deny Appellant’s motions for appointment of coun-

sel and to remand case and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                3